UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6974



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MATTHEW DAVIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Russell A. Eliason, Magis-
trate Judge. (CR-95-284-6-1, CA-99-842-1)


Submitted:   September 8, 2000        Decided:   September 18, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Matthew Davis, Appellant Pro Se. Walter C. Holton, Jr., United
States Attorney, Douglas Cannon, Assistant United States Attorney,
Clifton Thomas Barrett, Assistant United States Attorney, Greens-
boro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Matthew Davis seeks to appeal the magistrate judge’s order de-

nying his motions to subpoena witnesses, proceed in forma pauperis,

and conduct discovery, and striking his motion to show good cause

and facts in support of a claim for fraud.*   We dismiss the appeal

for lack of jurisdiction because the order is not appealable. This

court may exercise jurisdiction only over final orders, see 28

U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders.   See 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The order

here appealed is neither a final order nor an appealable inter-

locutory or collateral order.

     We therefore deny a certificate of appealability, deny leave

to proceed in forma pauperis, deny Davis’ motion to review the

issues presented, and dismiss the appeal as interlocutory. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




     *
        We note that, contrary to Davis’ claim in his informal
brief, the magistrate judge had jurisdiction to rule on these
motions without the parties’ consent.   See 28 U.S.C. § 636(b)
(1994).


                                 2